By the Court.

Nisbet, J.
delivering the opinion.
As to the exceptions to the order authorizing the issuing of alias scire facias, we need not consider them, for the reason th^t the cause was proceeding on an original scire facias is-*192sited according to the provisions of the A ct of 1851—’2. The Court so considered, and so treated it. According to that Act, the proceeding was regular. (Acts of 1851-2, p. 284-’5.)
[1.] The scire facias was amendable so as to conform to the bond. There could be no surprise to the defendant by reason of that amendment. The bond was substantially set forth; the amendment suggested no new ground of action. The defendant did not claim to bo surprised. On these accounts he was not entitled to a continuance, becauso of the amendment.
[2.] The defendant moved to continue, that he might plead. Without expressing any opinion on the plea, it is clear that a party cannot continue, that he may plead, without showing some special reasons. That a party desires to plead, at the first Term when the cause was called for a hearing, without much is not a good ground for a continuance.
The exception that the Clerk could not issue a sieve facias against a party out of the County, was waived in the argument. See 10 Geo. Rep. 557.
Let the judgment be affirmed.